*DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 5, 7-11, and 20-22 are currently pending. Claims 3, 4, 6, and 12-19 have been cancelled. Claims 2 and 20-22 have been withdrawn. Claims 1 and 7 have been amended. Entry of this amendment is accepted and made of record.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Meza on March 3, 2022.

The application has been amended as follows: 
Claim 20 recites: “A method comprising: configuring a power switch to include a current path and a current sense node; and internal to the power switch, coupling a temperature sense circuit between the current path and the current sense node of the power switch, wherein the current path comprises a collector node and an emitter node, and the current sense node comprises a sense emitter node, and wherein the temperature sense circuit comprises a plurality of serial-connected diodes directly coupled to the power switch only between the sense emitter node and the emitter node.”
Claim 20 has been amended to recite: --A method comprising: configuring a power switch to include a current path and a current sense node; and internal to the power switch, coupling a temperature sense circuit between the current path and the current sense node of the power switch[[,]]; and external to the power switch, coupling a current sense resistor and an additional switch between the current sense node and the current path, wherein the current path comprises a collector node and an emitter node, and the current sense node comprises a sense emitter node, and wherein the temperature sense circuit comprises a plurality of serial-connected diodes directly coupled to the power switch only between the sense emitter node and the emitter node.--


Allowable Subject Matter
Claims 1-2, 5, 7-11 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Bryant (US 2019/0131964) (hereinafter Bryant) in view of Wilkofer et al. (US 2016/0013639) (hereinafter Wilkofer) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of an integrated circuit comprising: a power switch comprising a current path and a current sense node; and a temperature sense circuit internally coupled between the current path and the current sense node of the power switch; and a current sense resistor and an additional switch coupled between the current sense node and the current path of independent claim 1 when combined with the limitations of wherein the current path comprises a collector node and an emitter node, and the current sense node comprises a sense emitter node, and wherein the temperature sense circuit comprises a plurality of serial-connected diodes directly coupled to the power switch only between the sense emitter node and the emitter node also in claim 1, distinguish the present invention from the prior art. 
Hence the prior art of record fails to teach the invention as set forth in claims 1-2, 5 and 7-11. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
	Regarding claim 20, the closest prior art Bryant (US 2019/0131964) (hereinafter Bryant) in view of Wilkofer et al. (US 2016/0013639) (hereinafter Wilkofer) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a method comprising: A method comprising: configuring a power switch to include a current path and a current sense node; and internal to the power 
	Hence the prior art of record fails to teach the invention as set forth in claims 21-22. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 5, 7-11 and 20-22 are allowed. Claims 2 and 20-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species a-l, as set forth in the Office Action mailed on September 28, 2020, is hereby withdrawn and claims 2 and 20-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855